Exhibit 10.1

MasterCraft Boat Holdings, Inc.

 

Frederick A. Brightbill

31177 North 117th Drive

Peoria, AZ 85383

 

Dear Fred,

I am very pleased to offer you the position of Chief Executive Officer of
MasterCraft Boat Holdings Company, Inc. (the “Company”), effective immediately
upon signing.

The terms are as follows:

Job Title:

Chief Executive Officer

Salary:

Your base salary will be $700,000.00 per annum, payable in accordance with the
customary payroll practices of the Company, subject to any mandatory federal or
state withholdings.

STIP:

You are eligible to receive a cash bonus with a target award equal to 100% of
your base salary in accordance with the terms of the Company’s Short-Term
Incentive Plan (“STIP”) adopted by the Board, from time to time, based upon
annual performance targets established by the Board (or the Compensation
Committee thereof) in connection with the STIP. For the Company’s fiscal year
ended June 30, 2020 (“Fiscal 2020”), your STIP bonus will be awarded on a
pro-rata basis for the period of time you are employed as the Company’s
permanent Chief Executive Officer.

LTIP:

You are eligible to be covered by the Company’s Long-Term Incentive Plan
(“LTIP”), with a target award equal 150% of your base salary in stock-based
compensation. The vesting and granting of any form of stock-based compensation
will be in accordance with the terms of the LTIP as determined by the Board (or
the Compensation Committee thereof) in its sole discretion.  The Board will have
the authority to adopt, modify, or change the terms of any LTIP from time to
time in the Board’s sole discretion. For Fiscal 2020, your LTIP bonus will be
awarded on a pro-rata basis for the period of time you are employed as the
Company’s permanent Chief Executive Officer.

Sign-on Bonus:

You will receive a one-time grant of 25,000 shares of restricted stock which
will vest in two equal installments on first and second anniversaries of the
grant date, subject to your continued employment with the Company.

Benefits:

You are eligible to participate in employee benefit plans, programs and
arrangements of the Company, as in effect from time to time, including without
limitation, health care, dental, vision, prescription, flexible spending,
short-term and long-term disability, life insurance and 401(k) plans, programs
and arrangements.  

Travel/Expenses:

The Company will reimburse you for all reasonable travel and other business
expenses incurred by you in the performance of your duties to the Company in
accordance with the Company’s applicable expense reimbursement policies and
procedures.

Once again, we are very pleased to be making you this offer and look forward to
your continued leadership.

Please confirm acceptance this offer by signing a copy and returning it to me.

Sincerely,

/s/ Peter G. Leemputte

Peter G. Leemputte

Chairman, Compensation Committee

--------------------------------------------------------------------------------

Agreed: _/s/ Frederick A. Brightbill_______Date: _12/2/2019__